DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Applicant’s arguments regarding the 35 U.S.C. 112(b) rejection of claims 15-20 are not persuasive. The Applicant states claim 15 is amended to overcome the rejection, but the phrase “the network” still appears in claim 15. The Applicant seems to have mistakenly amended the phrase in question to read “a the network.”
The Applicant’s arguments regarding the 35 U.S.C. 103 rejection of claims 1-20 are not persuasive. The arguments are directed to newly amended subject matter. Juniper, as referenced in the Office action mailed on 6/9/2022, discloses the added limitation in claim 1 of “wherein the Internet protocol version 4 network layer reachability information includes a combination of an address family identifier and a subsequent address family identifier” (Juniper: Pg. 4-5, “The following list shows all possible AFI and SAFI combinations: AFI=1, SAFI=1, IPv4 unicast…” – this table shows that IPv4 reachability information includes a combination of AFI and SAFI to indicate a protocol and transmission type). A newly cited reference is incorporated below for amended subject matter of claims 1, 8, and 15 (i.e., the amendments related to Internet protocol version 4 network layer reachability information and Internet protocol version 6 network laver reachability information being advertised over an Internet protocol version 6 next hop with a network interface configured with the Internet protocol version 6 address).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “establish an Internet protocol version 6 session with a second network device associated with a the network.” There is insufficient antecedent basis for the network. Accordingly, claim 15 is rejected under 35 U.S.C. § 112(b). Claims 16-20 are rejected under 35 U.S.C. § 112(b) due to their dependence on the rejected base claim. 
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Tappan, United States Patent No. 7,246,175 B1, in view of Juniper, Multiprotocol BGP, March 26, 2021, https://web.archive.org/web/20210414120057/https://www.juniper.net/ documentation/us/en/software/junos/bgp/topics/topic-map/multiprotocol-bgp.html (captured on the Wayback Machine on 04/14/2021), and further in view of Srinivasan et al. (hereafter referred to as “Srinivasan”), United States Patent Application Publication No. 2019/0166048 A1.
Regarding claim 1, Tappan teaches a method, comprising: utilizing, by a first network device associated with a network, an Internet protocol version 6 protocol with a second network device associated with the network (Tappan column 4, lines 26-37, “provider edge nodes 208 and 210 have IPv6 addresses and can fully interoperate with IPv6 nodes 202 in accordance with the IPv6 protocol); encoding, by the first network device, Internet protocol version 4 network layer reachability information with Internet protocol version 6 network layer reachability information in an Internet protocol version 6 address and via Internet protocol version 6 encoding (Tappan column 4, lines 26-37, “IPv4 addresses of provider edge nodes 208 and 210 may be encoded in IPv6 format when advertised by an operative interdomain routing protocol such as MP-BGP. This encoding may take the form of a reversible transformation such as e.g., zero-filling the 32 bit address to 128 bits, or any other such reversible transformation”; see also column 5, lines 38-63, IPv6 address encodes both IPv4 and IPv6 reachability); and advertising, by the first network device, the Internet protocol version 6 address to the second network device via a border gateway protocol and via the Internet protocol version 6 session (Tappan column 4, lines 26-37, “IPv4 addresses of provider edge nodes 208 and 210 may be encoded in IPv6 format when advertised by an operative interdomain routing protocol such as MP-BGP. This encoding may take the form of a reversible transformation such as e.g., zero-filling the 32 bit address to 128 bits, or any other such reversible transformation”).
	Tappan does not explicitly teach wherein the Internet protocol version 4 network layer reachability information includes a combination of an address family identifier and a subsequent address family identifier; and establishing an IPv6 session for advertising IPv4 reachability information, where Internet protocol version 4 network layer reachability information and Internet protocol version 6 network laver reachability information are advertised over an Internet protocol version 6 next hop with a network interface configured with the Internet protocol version 6 address.
	However, Juniper teaches wherein the Internet protocol version 4 network layer reachability information includes a combination of an address family identifier and a subsequent address family identifier (Pg. 4-5, “The following list shows all possible AFI and SAFI combinations: AFI=1, SAFI=1, IPv4 unicast…” – this table shows that IPv4 reachability information includes a combination of AFI and SAFI to indicate a protocol and transmission type); and
	establishing an IPv6 session for advertising IPv4 reachability information (Juniper page 20-21 of 93, “this feature enables BGP to advertise IPv4 unicast reachability with IPv4 next hop over an IPv6 BGP session”).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tappan and Juniper to teach advertising IPv4 addresses over an IPv6 session because this is merely combining prior art elements according to known methods to yield predictable results, MPEP 2143(I), and in order to teach indicating a combination of AFI and SAFI information to identify necessary routing tables (Juniper: Pg. 4).
	Tappan and Juniper do not disclose where Internet protocol version 4 network layer reachability information and Internet protocol version 6 network laver reachability information are advertised over an Internet protocol version 6 next hop with a network interface configured with the Internet protocol version 6 address.
	However, Srinivasan discloses where Internet protocol version 4 network layer reachability information and Internet protocol version 6 network laver reachability information are advertised over an Internet protocol version 6 next hop with a network interface configured with the Internet protocol version 6 address (¶ [0018]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Tappan and Juniper in the aforementioned manner as taught by Srinivasan in order to communicate relevant information to network devices in a format they can understand.
Regarding claim 2, Tappan does not explicitly teach wherein the Internet protocol version 6 network layer reachability information is an Internet protocol version 6 Next-Hop address.
	However, Juniper teaches wherein the Internet protocol version 6 network layer reachability information is an Internet protocol version 6 Next-Hop address (Juniper pages 31-32 of 93, IPv6 next hops are taught here, “Advertising IPv4 Network Layer Reachability Information with an IPv6 Next Hop”).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tappan and Juniper to teach advertising IPv4 NLRI over an IPv6 session because this is merely combining prior art elements according to known methods to yield predictable results, MPEP 2143(I).
Regarding claim 3, Tappan furthermore teaches wherein the network includes a first service provider network associated with the first network device and a second service provider network associated with the second network device (Tappan Fig. 2 and column 4, lines 1-7 and lines 43-50, provider edge nodes are part of the first service provider network and MPLS IPv4 network is second provider network that implements the core).
Regarding claim 4, Tappan furthermore teaches wherein the network includes one or more of: an Internet protocol version 6 multiprotocol label switching enterprise Core network, an Internet protocol version 6 multiprotocol label switching service provider Core network, or a network with a first autonomous system and a second autonomous system (Tappan column 4, line 34, interdomain routing BGP protocol routes information between two autonomous systems).
Regarding claim 6, Tappan does not explicitly teach wherein the Internet protocol version 4 network layer reachability information includes an Internet protocol version 4 unicast identifier, a virtual private network Internet protocol version 4 identifier, or a multicast virtual private network Internet protocol version 4 identifier, and wherein the Internet protocol version 6 network layer reachability information includes an Internet protocol version 6 unicast identifier, a virtual private network Internet protocol version 6 identifier, or a multicast virtual private network Internet protocol version 6 identifier.
	However, Juniper teaches wherein the Internet protocol version 4 network layer reachability information includes an Internet protocol version 4 unicast identifier, a virtual private network Internet protocol version 4 identifier, or a multicast virtual private network Internet protocol version 4 identifier, and wherein the Internet protocol version 6 network layer reachability information includes an Internet protocol version 6 unicast identifier, a virtual private network Internet protocol version 6 identifier, or a multicast virtual private network Internet protocol version 6 identifier (Juniper pages 4-5 of 93 “The following list shows all possible AFI and SAFI combinations: AFI=1, SAFI=1, IPv4 unicast…AFI=2, SAFI=1, IPv6 unicast” – this table shows that IPv4 reachability information includes a combination of AFI and SAFI to indicate a protocol and transmission type).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tappan and Juniper to teach indicating AFI and SAFI information to identify necessary routing tables (Juniper: Pg. 4).
Regarding claim 7, Tappan furthermore teaches wherein the first network device is a provider edge network device (Tappan Fig. 2, 208 and column 4, lines 26-37, provider edge nodes are taught here).
	Tappan does not explicitly teach and the second network device is a route reflector network device.
	However, Juniper teaches the second network device is a route reflector network device (Juniper page 31 of 93, route reflectors are taught here).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tappan and Juniper to teach route reflectors because they can re-advertise routes. Juniper page 31 of 93. Furthermore, this is merely combining prior art elements according to known methods to yield predictable results, MPEP 2143(I).
Regarding claim 8, the claim is rejected for reasons similar to those given for claim 1 above.
Regarding claim 9, Tappan furthermore teaches wherein the network includes a first network and a second network (Tappan Fig. 2 and column 4, lines 1-7 and lines 43-50, provider edge nodes are part of the first service provider network and MPLS IPv4 network is second provider network that implements the core), and wherein the first network device is a provider edge network device of the first network and the second network device is a provider edge network device of the second network (Tappan Fig. 2, provider edge nodes 208 and IPv4 nodes 206 are provider edge nodes).
Regarding claim 10, Tappan furthermore teaches wherein the network includes a first network and a second network (Tappan Fig. 2 and column 4, lines 1-7 and lines 43-50, provider edge nodes are part of the first service provider network and MPLS IPv4 network is second provider network that implements the core).
	Tappan does not explicitly teach wherein the first network device is a route reflector network device of the first network and the second network device is a route reflector network device of the second network.
	However, Juniper teaches wherein the first network device is a route reflector network device of the first network and the second network device is a route reflector network device of the second network (Juniper page 31 of 93, route reflectors are connected in both networks through IBGP).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tappan and Juniper to teach route reflectors because they can re-advertise routes. Juniper page 31 of 93. Furthermore, this is merely combining prior art elements according to known methods to yield predictable results, MPEP 2143(I).
Regarding claim 11, Tappan and Juniper teach the first network device of claim 8. Tappan furthermore teaches wherein the Internet protocol version 6 address eliminates Internet protocol version 4 network devices and Internet protocol version 4 interfaces associated with the network (Tappan Fig. 2; column 4, lines 26-37 and Abstract, provider edge nodes 208 and 210 forward IPv6 packet with address encoded into the packet which eliminates need for Internet protocol version 4 network devices and Internet protocol version 4 interfaces associated with the network).
Regarding claim 12, Tappan furthermore teaches wherein the one or more processors are further configured to: utilize the Internet protocol version 6 address to advertise one or more of: network layer reachability information used for multicast forwarding, network layer reachability information with multiprotocol label switching labels (Tappan column 5, lines 46-52, IPv6 address encodes both IPv4 and IPv6 reachability information where IPv6 reachability information is for MPLS IPv6 network), a multicast virtual private network, network layer reachability information used for dynamic placement of a multi- segment pseudowire, a multicast virtual private local area network service, a tunnel subsequent address family identifier, a virtual private local area network service, a border gateway protocol multicast decision tree subsequent address family identifier, a border gateway protocol 4over6 subsequent address family identifier, a border gateway protocol 6over4 subsequent address family identifier, Layer-1 virtual private network auto-discovery information, a border gateway protocol Ethernet virtual private network, a border gateway protocol link state, a border gateway protocol link state virtual private network, a segment routing for traffic engineering policy subsequent address family identifier, software-defined networking in a wide area network capabilities, a routing policy subsequent address family identifier, a classful transport subsequent address family identifier, tunneled traffic flow specification rules, route target constraints, dissemination of flow specification rules, or virtual private network auto-discovery.
Regarding claim 13, Tappan furthermore teaches wherein the network includes an Internet protocol version 6 Core network and to advertise the Internet protocol version 6 address to the second network device, the one or more processors are configured to: advertise the Internet protocol version 6 address to the second network device over the Internet protocol version 6 Core network (Tappan column 5, lines 46-55, regarding routing advertisement though an IPv6 network; see also column 1, lines 48-50 regarding providing IPv6 through core networks).
Regarding claim 14, Tappan does not explicitly teach wherein the one or more processors are further configured to: advertise: a multiprotocol label switching-labeled virtual private network address, and multicast for a border gateway protocol-multiprotocol label switching Internet protocol virtual private network.
	However, Juniper teaches advertise: a multiprotocol label switching-labeled virtual private network address, and multicast for a border gateway protocol-multiprotocol label switching Internet protocol virtual private network (Juniper pages 4-5 of 93 “The following list shows all possible AFI and SAFI combinations… AFI=25, SAFI=65, BGP-VPLS/BGP-L2VPN… AFI=2, SAFI=129, L3VPN IPv6 multicast…”)
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tappan and Juniper to teach advertising a multiprotocol label switching-labeled virtual private network address, and multicast for a border gateway protocol-multiprotocol label switching Internet protocol virtual private network because this is merely combining prior art elements according to known methods to yield predictable results, MPEP 2143(I). Furthermore, it would have been obvious to indicate a combination of AFI and SAFI information to identify necessary routing tables (Juniper: Pg. 4).
Regarding claim 15, Tappan teaches a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a first network device, cause the first network device to: utilize Internet protocol version 6 protocol to communicate with a second network device associated with a network; encode Internet protocol version 4 network layer reachability information with Internet protocol version 6 network layer reachability information in an Internet protocol version 6 address and via Internet protocol version 6 encoding (Tappan column 4, lines 26-37, “IPv4 addresses of provider edge nodes 208 and 210 may be encoded in IPv6 format when advertised by an operative interdomain routing protocol such as MP-BGP. This encoding may take the form of a reversible transformation such as e.g., zero-filling the 32 bit address to 128 bits, or any other such reversible transformation”); and advertise the Internet protocol version 6 address to the second network device via a border gateway protocol and via the Internet protocol version 6 session (Tappan column 4, lines 26-37, “IPv4 addresses of provider edge nodes 208 and 210 may be encoded in IPv6 format when advertised by an operative interdomain routing protocol such as MP-BGP. This encoding may take the form of a reversible transformation such as e.g., zero-filling the 32 bit address to 128 bits, or any other such reversible transformation”).
	Tappan does not explicitly teach wherein the Internet protocol version 4 network layer reachability information includes a combination of an address family identifier and a subsequent address family identifier; and
	wherein the Internet protocol version 6 network layer reachability information is an Internet protocol version 6 Next-Hop address establishing an IPv6 session for advertising IPv4 reachability information, where Internet protocol version 4 network layer reachability information and Internet protocol version 6 network layer reachability information are advertised over an Internet protocol version 6 next hop with a network interface configured with only the Internet protocol version 6 address.
	However, Juniper teaches wherein the Internet protocol version 4 network layer reachability information includes a combination of an address family identifier and a subsequent address family identifier (Pg. 4-5, “The following list shows all possible AFI and SAFI combinations: AFI=1, SAFI=1, IPv4 unicast…” – this table shows that IPv4 reachability information includes a combination of AFI and SAFI to indicate a protocol and transmission type); and
	wherein the Internet protocol version 6 network layer reachability information is an Internet protocol version 6 Next-Hop address (Juniper pages 31-32 of 93, IPv6 next hops are taught here, “Advertising IPv4 Network Layer Reachability Information with an IPv6 Next Hop”); and establishing an IPv6 session for advertising IPv4 reachability information (Juniper page 20-21 of 93, “this feature enables BGP to advertise IPv4 unicast reachability with IPv4 next hop over an IPv6 BGP session”; see also page 37 of 93, “route IPv4 address families over an IPv6 session”).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tappan and Juniper to teach advertising IPv4 addresses over an IPv6 session because this is merely combining prior art elements according to known methods to yield predictable results, MPEP 2143(I).
	Tappan and Juniper do not disclose where Internet protocol version 4 network layer reachability information and Internet protocol version 6 network layer reachability information are advertised over an Internet protocol version 6 next hop with a network interface configured with only the Internet protocol version 6 address.
	However, Srinivasan discloses where Internet protocol version 4 network layer reachability information and Internet protocol version 6 network layer reachability information are advertised over an Internet protocol version 6 next hop with a network interface configured with only the Internet protocol version 6 address (¶ [0018]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Tappan and Juniper in the aforementioned manner as taught by Srinivasan in order to communicate relevant information to network devices in a format they can understand.
Regarding claim 16, Tappan furthermore teaches wherein the network includes one or more of: a first service provider network associated with the first network device and a second service provider network associated with the second network device (Tappan Fig. 2 and column 4, lines 1-7 and lines 43-50, provider edge nodes are part of the first service provider network and MPLS IPv4 network is second provider network that implements the core), an Internet protocol version 6 multiprotocol label switching enterprise Core network, an Internet protocol version 6 multiprotocol label switching service provider Core network, or a network with a first autonomous system and a second autonomous system.
Tappan and Juniper teach all the limitations of claims 17-20 as asserted above with regard to claim 6-7 and 13-14, respectively.
As to claim 21, the claim is rejected for reasons similar to those given for claim 14 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached Mon-Fri: 8 AM to 4 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Brian Whipple/
Primary Examiner
Art Unit 2454



10/24/2022